19-10412-jlg        Doc 375        Filed 04/09/19       Entered 04/09/19 13:38:55                Main Document
                                                       Pg 1 of 3
                                                   Presentment Date: April 22, 2019 at 12:00 p.m. (Eastern Time)
                                                   Objection Deadline: April 19, 2019 at 4:00 p.m. (Eastern Time)

Robert J. Feinstein, Esq.
Bradford J. Sandler, Esq.
Steven W. Golden, Esq.
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, NY 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
rfeinstein@pszjlaw.com
bsandler@pszjlaw.com
sgolden@pszjlaw.com

Proposed Counsel for the Official
Committee of Unsecured Creditors


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                           Debtors.1                           :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X


     NOTICE OF PRESENTMENT OF MOTION OF THE OFFICIAL COMMITTEE OF
    UNSECURED CREDITORS FOR AN ORDER CLARIFYING THE REQUIREMENTS
      TO PROVIDE ACCESS TO CONFIDENTIAL OR PRIVILEGED INFORMATION

                   PLEASE TAKE NOTICE that upon the Motion of the Official Committee of

Unsecured Creditors for an Order Clarifying the Requirements to Provide Access to Confidential




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
     Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
     Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
     Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management
     Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC
     (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia
     Drive, Suite 100, Fort Washington, Pennsylvania 19034.


DOCS_NY:38782.2
19-10412-jlg      Doc 375   Filed 04/09/19    Entered 04/09/19 13:38:55         Main Document
                                             Pg 2 of 3


or Privileged Information (the “Motion”), which Motion includes the reasons underlying the relief

requested, the Official Committee of Unsecured Creditors of Ditech Holding Corporation, et al.

will present to the Honorable James L. Garrity, Jr., United States Bankruptcy Judge, for signature,

on April 22, 2019 at 12:00 p.m. (Eastern Time), the proposed Order Clarifying the Requirements

to Provide Access to Confidential or Privileged Information attached to the Motion as Exhibit A.

                  PLEASE TAKE FURTHER NOTICE that any responses or objections

(“Objections”) to the Motion shall be in writing, shall conform to the Bankruptcy Rules and the

Local Rules, shall be filed with the Bankruptcy Court (a) by attorneys practicing in the Bankruptcy

Court, including attorneys admitted pro hac vice, electronically in accordance with General Order

M-399 (which can be found at www.nysb.uscourts.gov), and (b) by all other parties in interest, on

a CD-ROM, in text-searchable portable document format (PDF) (with a hard copy delivered

directly to Chambers), in accordance with the customary practices of the Bankruptcy Court and

General Order M-399, to the extent applicable, and shall be served in accordance with General

Order M-399, so as to be so filed and received no later than April 19, 2019 at 4:00 p.m.

(Prevailing Eastern Time) (the “Objection Deadline”).

                  PLEASE TAKE FURTHER NOTICE that if an Objection to the Motion is not

filed and served by the Objection Deadline, the Bankruptcy Court may enter an order granting the

relief sought without a hearing.




                                                2
DOCS_NY:38782.2
19-10412-jlg      Doc 375   Filed 04/09/19    Entered 04/09/19 13:38:55      Main Document
                                             Pg 3 of 3


 Dated: April 9, 2019                        PACHULSKI STANG ZIEHL & JONES LLP

                                               /s/ Robert J. Feinstein
                                             Robert J. Feinstein
                                             Bradford J. Sandler
                                             Steven W. Golden
                                             780 Third Avenue, 34th Floor
                                             New York, New York 10017
                                             Telephone: (212) 561-7700
                                             Facsimile: (212) 561-7777
                                             Email:       rfeinstein@pszjlaw.com
                                                          bsandler@pszjlaw.com
                                                          sgolden@pszjlaw.com

                                             Proposed Counsel for the Official Committee of
                                             Unsecured Creditors




                                               3
DOCS_NY:38782.2
